DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendment filed on April 20, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Wolf on 05/06/2022.
The application has been amended as follows: 

In the claims:
2. (Canceled)

3. The fuel power transfer system of claim 1, further comprising an auxiliary heat exchanger in fluid communication between the multi-position valve and the combustion chamber.

4. The fuel power transfer system of claim 1, wherein the fuel pump and the fuel turbine are operatively coupled via a common shaft.

5. (Cancelled)

6. The fuel power transfer system of claim 1, further comprising: 
a controller; 
a sensor in communication with the controller and configured to provide sensor feedback; and 
a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations comprising: 
determining, by the controller, a startup condition; 
controlling, by the controller, the motor-generator in response to the startup condition; 
controlling, by the controller, the multi-position valve in response to the startup condition; and 
controlling, by the controller, the first clutch in response to the startup condition.

7. The fuel power transfer system of claim 6, wherein the operations further comprise: 
determining, by the controller, an auxiliary heat condition; and 
controlling, by the controller, the multi-position valve to direct a portion of the cryogenic fuel supply to an auxiliary heat exchanger in fluid communication with the combustion chamber in response to the auxiliary heat condition.

8. The fuel power transfer system of claim 6, wherein the operations further comprise: 
determining, by the controller, an operating power condition; 
controlling, by the controller, the multi-position valve in response to the operating power condition; and 
controlling, by the controller, at least one of the first clutch or the second clutch in response to the operating power condition.

9. The fuel power transfer system of claim 6, further comprising: 
a first turbine discharge valve configured to be controlled by the controller and in fluid communication between the combustion chamber and the first discharge port; and 
a second turbine discharge valve configured to be controlled by the controller and in fluid communication between the combustion chamber and a second discharge port of the fuel turbine, 
wherein each of the first turbine discharge valve and the second turbine discharge valve are configured to interrupt fluid communication with the combustion chamber.

10. The fuel power transfer system of claim 9, wherein the operations further comprise: 
determining, by the controller, an intermediate operating power condition; 
controlling, by the controller, at least one of the first clutch or the second clutch in response to the intermediate operating power condition; and 
controlling, by the controller, at least one of the first turbine discharge valve or the second turbine discharge valve in response to the intermediate operating power condition.

11. The fuel power transfer system of claim 8, wherein the operations further comprise: 
selecting, by the controller, a motor mode of the motor-generator in response to the startup condition; 
selecting, by the controller, a generator mode of the motor-generator in response to the operating power condition; and 
controlling, by the controller, an electrical load disconnect relay in response to the operating power condition.

12. The fuel power transfer system of claim 10, wherein the sensor includes a first fuel pressure sensor in fluid communication with the first discharge port and a second fuel pressure sensor in fluid communication with the second discharge port, wherein the operations further comprise: 
receiving, by the controller, a primary discharge port pressure and a secondary discharge port pressure; and 
determining, by the controller, the operating power condition or the intermediate operating power condition based on the primary discharge port pressure and the secondary discharge port pressure.

13-20. (Cancelled) 

Allowable Subject Matter
Claim 1, 3, 4, and 6-12 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a fuel power transfer system for an engine comprising a gearbox operatively coupled to a fuel turbine and a fuel pump and configured to transfer power from the fuel turbine to an engine; and a motor-generator operatively coupled to the gearbox and selectively configurable to operate as a motor or a generator, wherein the motor-generator is coupled to the gearbox via a first clutch, and the gearbox is configured to transfer power from the fuel turbine to the engine via a second clutch. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L./Examiner, Art Unit 4145         

/CARLOS A RIVERA/Supervisory Patent Examiner, Art Unit 4145